HENRIOD, Chief Justice.
Appeal from the dismissal of plaintiffs’ cause of action, with prejudice. Affirmed with costs to defendants.
As a practical matter, this case was here before, in Tanner v. Utah Poultry.1 We think the ghost of the latter, with new counsel, arrives here with little more than a different ectoplasmic complexion. Little new has been added, and we think that the case cited is decisive here.
The contentions are substantially the same, as are the answers thereto. Six plaintiffs initiated the present litigation, four have abandoned their cause and there remain but two, Mr. Tanner and another. They propose in this case to represent claims of thousands of persons having dealings with defendant over a span of many years, practically all of whom seem not to share Mr. Tanner’s theorems.
Plaintiffs point on appeal is that the trial court was out of bounds in granting the motion to dismiss the complaint. An examination of the record does not justify this position, and it seems that nothing could be gained by relating the contents of the lengthy complaint with its several amendments, and the points raised and argued.
McDonough, crockett, wade, and CALLISTER, JJ., concur.

. 15 Utah 2d 145, 389 P.2d 62 (1963).